Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
	Claim 2 is the dependent claim under consideration in this Office Action.
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buzzelli illustrates a hanger including a double bar arrangement with a chevron end and an arm attaching end.  The arm end is connected to a hanger portion (figure 4).  Stevens illustrates a trouser hanger including a lengthwise bent bar with a slot there between with a chevron end and an attached end (figures 4 or 4, for example).  Bulovic illustrates a single bar (figure 1 or 3, for example) with a slot therebetween and garment gripping brushes within the slot for holding a garment and where the bar includes one end with a “rounded” chevron and the other attached to an arm of a hanger.  Durizzo illustrates a hanger for ski pants or walking pants which include foot engaging wedge portions.  The hanger includes a single bar with a slot therebetween with one end having upward pointing “chevron” portions and the other attached to an arm and then a hook.  The hanger is useful for holding the “spaced” wedge portions depending from the bottom edge of a pair of pants with the wedge portions “slipped” onto the constant cross-sectioned and substantially elongated “split .   
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732